DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection

Applicant’s Response to Non-Final Office Action
Applicant’s response, dated 06 July 2022, to the non-final rejection dated 06 January 2022 has been received and duly noted.  Amended claims have been received and entered into the record. 

Information Disclosure Statement
The IDS dated 06 July 2022 has been received, entered and considered, a copy is included herein.
PTO-892 Form
References from the Examiner’s search of the invention are made of record.
US 5852192 and US 20040186140 teach compounds having structural features in common with those presently claimed and are cited for completeness.  
US 20150045368 discloses subject matter similar to the Bregman reference cited below.  
WO 2022094244 is the publication of a later-filed application with inventor(s) and Applicant(s) in common with the present application and which discloses related subject matter.
Examiner’s Response
 Unless re-stated herein any outstanding ground of objection or rejection is withdrawn for the reasons stated in Applicant’s response. 

The present office action replaces all prior versions or listing of rejections in the present application.

Priority
New independent claim 83 is a list of chemical species which includes the elected species.  In this regard, see pages 4-6 of the previous office action.  In particular the conclusion at page 6: “The earliest priority date to which any claim reading on the elected species is entitled is the filing date of the PCT/US2018/058963 application of November 2, 2018”.  
Therefore, the effective filing date of claim 83 is considered to be November 2, 2018.

Election/Restrictions
Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the provisional election of species and the search and examination of the Markush generic claims: 
“Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final…” 

Applicant’s amendment has excluded from scope the species cited in the previous office action. The search has been further extended to encompass those species cited in the prior art rejections below. The search has not been extended unnecessarily to cover all nonelected species. 

Status of the Claims
Claims 1, 11, 14-15, 20, 22-23, 27-28 and 83 are pending and rejected.
Claims 2-7, 9-10, 12-13, 16-19, 21, 24-26 and 29-82 were cancelled by the Applicant. 
Claim 8 is pending but withdrawn from consideration as drawn to non-elected subject matter.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 14-15, 20, 22-23 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 and dependent claim 27 each include a listing of structural moieties from which the W group of formula (I) is selected.  The listed moieties do not have any Rw groups attached to any of the ring positions.  However, the claims each define permissible values for “each Rw”.  As written, there are no Rw groups anywhere on the claimed structure.  It is unclear whether the listed W moieties can be further substituted or not, and if so, whether the substitution is limited to the listed Rw groups.  In addition, dependent claim 28 includes several sub-generic formulae which show the cyclic moieties corresponding to W as having Rw substituents attached.  If the independent claim is interpreted as not permitting any further substitution on the W groups, then there is not a proper antecedent basis for these formulae in the claims.
The rejected dependent claims do not resolve this issue.

The Examiner suggests that Applicant consider amending claims 1 and 27 to clearly allow for attachment of Rw groups to the W moieties.  For example, as in the following phrase: “wherein W is optionally further substituted on one or more available carbon atoms with 1-5 Rw”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


[1] Claim 83 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Axten (WO 2018/225093, listed on the IDS).
The cited subject matter is supported at least as of the filing date of the PCT/IN2018/050375 application of 07 June 2018.
See at least example 1m on page 152:

    PNG
    media_image1.png
    266
    790
    media_image1.png
    Greyscale

This is identical to the species listed in claim 83 in the present response at the third row of the first column of page 23 of 31:

    PNG
    media_image2.png
    348
    638
    media_image2.png
    Greyscale


[2] Claims 1, 11, 14-15, 22-23 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BERNALES (US 20190177310, of record).
The cited subject matter is supported at least as of the filing date of provisional application No. 62/690,857 of 27 June 2018.
See at least example 95 at page 201:

    PNG
    media_image3.png
    256
    922
    media_image3.png
    Greyscale

This is a compound of formula (I) where D is cyclohexan-1,4-di-yl; L1 is a bond; L2 is heteroalkylene of -CH2-O-; W is the sixth listed option of
    PNG
    media_image4.png
    149
    139
    media_image4.png
    Greyscale
; A is a 5-membered heteroaryl substituted with two Y groups on adjacent atoms, which together with the atoms to which they are attached form a fused aryl ring substituted with Rx and Rx is Cl; Z is phenyl substituted with two RY of chloro and fluoro; and R1 is hydrogen. 
Regarding claim 28, the compound falls into the scope as a compound of formula (I-j).

[3] Claims 1, 11, 14-15, 22-23 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bregman (J. Med. Chem. 2013, 56, 11, 4320–4342).
See compounds 29-31 on page 4323:

    PNG
    media_image5.png
    414
    501
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    130
    291
    media_image6.png
    Greyscale

These are compounds of formula (I) where D is cyclohexan-1,4-di-yl; L1 and L2 are each a bond; W is the fifth listed option of 
    PNG
    media_image7.png
    151
    116
    media_image7.png
    Greyscale
, which is further subsituted with two RW groups which are each methyl; A is phenyl or a 6-membered heteroaryl substituted with two Y groups on adjacent atoms, which together with the atoms to which they are attached form a fused 6-membered heteroaryl ring optionally substituted with Rx and Rx is F; Z is phenyl and R1 is hydrogen. 
Regarding claim 28, the compound falls into the scope as a compound of formula (I-m-3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625